Citation Nr: 0000674	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-32 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.

2.  Entitlement to service connection for degenerative 
disease of the back and hips.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to June 
1952.  By a Board of Veterans' Appeals (Board) decision dated 
in November 1953, the veteran was denied service connection 
for bilateral pes planus.  In a July 1996 rating action, the 
RO denied service connection for bilateral pes planus on the 
grounds that new and material evidence had not been submitted 
to reopen the claim.  The RO also denied service connection 
for degenerative disease of the hips, back, and neck.  The 
veteran appealed all of the issues.

The veteran was afforded a hearing before the undersigned 
Member of the Board at the RO in July 1999.  A transcript of 
the hearing is of record.  At the hearing, the veteran stated 
that he did not want to pursue an appeal as to the issue of 
service connection for degenerative disease of the neck.

In light of the fact that the Board is remanding the issue of 
service connection for pes planus for further development, 
the issues of service connection for degenerative disease of 
the back and hips are referred to the RO pending  
readjudication of the pes planus claim.  The veteran has 
alleged that his back and hip disability is a result of his 
pes planus.


REMAND

As noted above, the RO's July 1996 rating action determined 
that no "new and material" evidence had been submitted 
sufficient to reopen the veteran's claim for service 
connection for pes planus.  In doing so, the RO relied on the 
legal definition of "material" in effect at that time, 
i.e., that in order to be sufficiently material to reopen, 
newly-submitted evidence must raise "a reasonable 
possibility" that, when considered in light of all the 
evidence of record, the outcome of the claim on the merits 
would be different.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The RO also relied on the Colvin test of 
materiality in its September 1997 Statement of the Case 
(SOC).

However, in September 1998, the United States Court Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Colvin test for materiality.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge held that 
materiality should be determined pursuant to the definition 
provided by 38 C.F.R. § 3.156(a).  Here, the decision in 
Hodge requires the Board to apply only the definition of 
materiality provided by 38 C.F.R. § 3.156(a).  By contrast, 
the RO clearly relied only on the Colvin standard, and thus 
did not substantively address 38 C.F.R. § 3.156(a).  In the 
event new and material evidence is found, thereby reopening 
the claim, the RO should proceed with adjudication of the 
claim, first determining whether the appellant's claim is 
well-grounded.  See Elkins v. West, 12 Vet. App. 209 (1999).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should review the record and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
pes planus.  The RO is directed to make a 
decision on the issue based only on 
consideration of the holding in Hodge, 
supra, and on 38 C.F.R. § 3.156.

2.  In the event new and material 
evidence is found, the claim for service 
connection for pes planus should be 
reopened and considered on basis of all 
the evidence both old and new.  If the 
claim is found to be well-grounded, the 
RO should ensure that the record is fully 
developed prior to adjudicating the issue 
on the merits.  In view of the actions 
requested in the REMAND, the RO should 
consider whether any additional action is 
warranted on the issue of service 
connection for degenerative arthritis of 
the back and hips.  If so, such should be 
undertaken before return of the claims 
file to the Board.  

If any of the above determinations is adverse to the 
appellant, both he and his representative should be provided 
with a Supplemental Statement of the Case (SSOC).  They 
should be given the opportunity to respond within the 
applicable time period.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action until otherwise notified.  The purpose of this 
remand is to comply with a precedent decision of the United 
States Court of Appeals for Veterans Claims (Court) and to 
ensure due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




